IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 15, 2008
                                     No. 07-10639
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CLIFTON RUSSELL

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 4:06-CR-138-ALL


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Clifton Russell appeals the 120-month aggregate sentence imposed
following his guilty plea conviction for possession with intent to distribute a
controlled substance and possession of a firearm in furtherance of a drug
trafficking crime. The plea agreement contained a waiver of appeal provision in
which Russell waived his right to appeal his conviction and sentence with the
exceptions that he could bring a challenge based on: 1) a sentence in excess of
the statutory maximum, 2) an arithmetic error, 3) involuntariness of his guilty


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10639

plea or the waiver, and 4) a claim of ineffective assistance of counsel. Russell
argues that the district court erred by relying on the information in the
presentence report to determine the amount of controlled substances relevant
to his offense, by denying him credit for acceptance of responsibility, by
increasing his offense level for his role in the offense, and by increasing his
offense level for obstruction of justice. The Government seeks to enforce the
appeal waiver provision in Russell’s plea agreement and moves for summary
affirmance.
      Russell’s appeal waiver was knowing and voluntary, and, therefore, the
waiver is enforced. See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir.
1992). Russell does not allege that his sentence exceeds the statutory maximum
or is the result of an arithmetic error, that his plea was involuntary, or that his
counsel was ineffective. All of the sentencing issues presented for appeal are
barred from review.
      The Government’s motion for summary affirmance is GRANTED. The
Government’s alternative motion for an extension of time is DENIED. The
judgment of the district court is AFFIRMED.




                                        2